Citation Nr: 0733999	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO.  96-49 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lumbosacral 
herniated nucleus pulposus at L5-S1 as secondary to service-
connected lumbar fibromyositis. 

2.  Entitlement to an increased rating for lumbar 
fibromyositis, currently evaluated at 40 percent.  


REPRESENTATION

Appellant represented by:	Juan Cruz-Cruz, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from April 1967 to 
April 1970.    

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in September 1996 by the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim of 
entitlement to an evaluation in excess of 10 percent for his 
service-connected lumbar fibromyositis.  The veteran 
testified before a Hearing Officer at the RO in April 1997.  

In February 2006, the Board found the veteran's claim of 
entitlement to service connection for the degree of 
aggravation of a lumbosacral herniated nucleus pulposus at 
L5-S1 (HNP) attributable to service- connected lumbar 
fibromyositis remained pending and was not adjudicated by the 
RO.  The Board remanded this matter to the RO for 
adjudication and for re-adjudication of the issue of 
entitlement to an evaluation in excess of 10 percent for 
lumbar fibromyositis.    

In a March 2007 rating decision, the evaluation for service-
connected lumbar fibromyositis was increased to 40 percent, 
effective December 4, 2006.  Since that increase was not a 
full grant, the Board concludes that the claim for increase 
is still pending.  See AB v. Brown, 6 Vet. App. 35 (1993).  
This case now returns to the Board.


The issue of entitlement to an increased rating for lumbar 
fibromyositis, currently evaluated at 40 percent is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.
FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran's HNP is related to service, and HNP was not 
caused by service-connected lumbar fibromyositis.

2.  Resolving all doubt in the veteran's favor, competent 
medical evidence shows additional impairment to the veteran's 
HNP as a result of his service- connected lumbar 
fibromyositis.


CONCLUSION OF LAW

An increase in the severity of HNP is due to the service- 
connected lumbar fibromyositis.  38 U.S.C.A. §§ 1110, 1131, 
5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In correspondence dated May 2001 and March 2005, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claim for service 
connection; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claim.  
The Board recognizes that the RO failed to notify the veteran 
of information pertaining to the issue of service connection 
based upon aggravation of a nonservice-connected disability; 
however, the Board is granting this issue and therefore, it 
is not prejudicial to the veteran for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2007) (harmless 
error).

VA has also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.  The duties to 
notify and assist have been met.

II.  Service Connection

The veteran contends that he is entitled to service 
connection for HNP at L5-S1 as secondary to his service-
connected lumbar fibromyositis.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Service connection generally requires that a particular 
injury or disease resulting in disability was incurred 
coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

For secondary service connection claims, a disability that is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310 (2007).  Furthermore, the Court has held that the term 
disorder or disability, as used in 38 U.S.C.A. §§ 1110, 1131, 
should refer to "any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service- connected condition."  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).

Upon review, there is no competent medical evidence showing 
HNP in service or for many years following separation from 
active service.  Service medical records fail to reveal 
evidence of HNP.  An April 1969 clinical record noted 
complaints of back pain.  No trauma identified.  Evaluation 
noted full range of motion, tenderness and muscle spasm at 
L1, L3, and no sciatic pain.

VA examination in October 1973 did not show HNP.  Clinical 
findings revealed severe spasm and tenderness of 
paravertabral muscles, otherwise, negative.  The diagnosis 
was chronic fibromyositis of L-5 paravertebral muscles.  VA 
examination in June 1974 also did not show HNP.  X-ray of the 
lumbosacral spine from July 1974 noted intervertebral space 
L5-S1 to be somewhat narrowed.  No other abnormalities shown.  

VA examination in September 1975 revealed complaints of 
numbness of the left leg.  Evaluation revealed marked 
tenderness and muscular spasm over lumbar are more marked on 
left side.  The impression was post-traumatic lumbar  
fibromyositis, moderate to severe.   

X-ray report in November 1989 noted vertebral bodies and 
pedicles were intact and disc spaces were preserved.  No 
spondylolisthesis seen.  X-ray report in October 1993 noted 
partial loss of the normal lordosis probably secondary to 
paralumbar muscle spasm or myositis.  No disc space narrowing 
was found.  Foraminal spaces were unremarkable. 

HNP was first shown in March 1996.  In March 1996, a Magnetic 
Resonance Image (MRI) revealed central disc herniation at the 
L5-S1 level with slight lateralization to the right side and 
caudal migration of herniated disc material.  There was also 
narrowing of the intervertebral space and desiccation of the 
intervertebral disc seen at L5-S1 level.  A Tomography scan 
taken in March 1996 also revealed a posterior annular ring 
fracture at L5-S1 with widebase calcified fragment 
compressing the thecal sac and left S1 nerve root.  

There are two etiological opinions addressing whether the 
veteran's HNP is related to service.  Private medical opinion 
dated in March 1998 indicated that the veteran's HNP is 
directly related to a car accident in service.  However, this 
opinion is not supported by clinical evidence.  There are no 
clinical findings showing a HNP in service, or until 1996, 
more than 26 years following separation from service.  As 
noted above, the veteran's lumbar spine was examined a number 
of times following separation from service, and HNP was never 
shown.  Based upon the above, the private medical opinion is 
of little probative value.   

VA addendum report dated in August 1996 is competent medical 
evidence.  Here, the physician indicated there is no 
sufficient medical evidence, after 28 years, along with the 
absence of a trauma to relate present HNP and lumbar 
radiculopathy to his in-service paravertebral fibromyositis.  
The opinion was based upon a review of the claims folder and 
examination of the veteran.  

A VA physician in October 2001 determined that there was not 
enough evidence in the service medical records or in the 
claims folder to associate the lumbar myositis, diagnosed in 
service, with HNP seen on MRI in March 1996.  There were no 
signs or symptoms indicative of HNP producing radiculopathy 
seen in the service medical records.  

In contrast to the private medical physician in March 1998, 
the opinions from the August 1996 and October 2001 VA 
physicians are supported by the clinical findings, which fail 
to show HNP in service or many years following separation 
from service, and no evidence of trauma in service.  As noted 
by the October 2001 VA physician, there were no symptoms in 
the service medical records indicative of herniated nucleous 
pulposus.  Further, in contrast to the VA physicians, it does 
not appear that the private physician reviewed the claims 
folder prior to rendering an etiological opinion.      

Based upon the above, the Board finds that the preponderance 
of the evidence is against a finding that the veteran's HNP 
is related to service.

The Board now addresses the issue of whether the veteran's 
lumbosacral herniated nucleus pulposus is proximately due to 
or the result of a service-connected lumbar fibromyositis.  
Two VA etiological opinions address this issue. 

A VA physician in October 2001 determined that there was not 
enough evidence in the service medical record or in the 
claims folder to associate the lumbar fibromyositis diagnosed 
in service with HNP seen on MRI in March 1996.  There were no 
signs or symptoms indicative of HNP producing radiculopathy 
seen in the service medical records.  

A VA physician in December 2006 indicated that the veteran's 
HNP is not related at all to lumbosacral fibromyositis.  The 
physician stated that lumbosacral myositis is a condition 
affecting muscles surrounding the lumbosacral spine, and is 
thus a soft tissue injury.  This soft tissue injury is not an 
injury intrinsic to the structure of this lumbosacral spine 
(like an injury of the intervertebral disc area).  Disc 
herniation is not secondary to lumbosacral fibromyositis.  
The two may co-exist, but are not etiologically related to 
each other.  The physician reiterated his opinion in a 
February 2007 VA addendum report.  

Upon review, the competent medical evidence, particularly the 
December 2006 VA physician's opinion, shows that HNP was not 
caused by service-connected lumbar fibromyositis.  The VA 
etiology opinions were based on examination of the veteran 
and review of the claims folder.  Further, the December 2006 
VA physician's opinion was supported by medical rationale 
that was not otherwise contradicted in the claims folder.  

The final question is whether there is any additional 
impairment involving the HNP resulting from service-connected 
lumbar fibromyositis.  38 C.F.R. § 3.310 (2007); see Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  VA examination in 
December 2006 indicated that there was more than 50 percent 
possibility that the veteran's service-connected disability 
can increase the severity of symptoms of an underlying disc 
herniation due to proximity of nerves enervating muscles 
surrounding the lumbosacral spine.  In this particular case, 
the veteran is actually suffering from lumbosacral 
radiculopathy that is secondary to disc herniation.  
Radicular pain from the spine towards the paravertebral 
muscles could have increased in intensity, due to the ongoing 
fibromyositis.  Radicular symptoms are usually those of 
paresthesia and numbness in both lower extremities.  
Fibromyositis normally presents with localized pain and 
spasms, which the veteran has affecting him in an almost 
daily basis.  

In VA addendum report in February 2007, the physician 
reiterated that lumbar myositis increases the severity of 
symptoms of the nonservice-connected HNP and vice versa.  
Lumbar fibromyositis causes aggravation of a herniated disc 
disease condition.    

In short, the December 2006 VA physician opined that the 
veteran's nonservice-connected HNP was aggravated by the 
service-connected lumbar fibromyositis.  The physician 
provided a rationale for his opinion in both the December 
2006 report and February 2007 addendum.  The opinion was also 
based on a review of the claim folder and examination of the 
veteran.  For the above reasons, the Board finds the December 
2006 VA physician's opinion to be competent medical evidence.  
There are no contradictory medical opinions of record. 

Resolving all doubt in the veteran's favor, the evidence 
shows additional impairment to the veteran's HNP is due to 
his service- connected lumbar fibromyositis.  38 C.F.R. 
§ 3.102 (2007); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  As such, the Board finds that HNP was aggravated by 
service- connected lumbar fibromyositis.  38 U.S.C.A. §§ 
1110, 1131, 5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310(a) (2007).


ORDER

Service connection for aggravation of a nonservice-connected 
HNP as secondary to service-connected lumbar fibromyositis is 
granted, subject to the governing regulations pertaining to 
the payment of monetary benefits.


REMAND

In light of the decision to grant of service connection for 
aggravation of HNP, the Board must remand the increased 
evaluation claim lumbar fibromyositis.  The RO must assign a 
rating for the veteran's newly service-connected HNP based on 
aggravation. 

In cases involving service connection based on aggravation, 
the rating will reflect only the degree of disability over 
and above the degree existing prior to the aggravation.  It 
is therefore necessary to deduct from the present degree of 
disability the degree, if ascertainable, of the disability 
existing prior to the aggravation, in terms of the rating 
schedule, except that if the disability is total (100 
percent) no deduction will be made.  If the degree of 
disability prior to the aggravation is not ascertainable in 
terms of the schedule, no deduction will be made.  38 C.F.R. 
§ 4.22, see also 38 C.F.R. § 3.322.  A disability rating for 
aggravation is derived by reducing the current rating of the 
disability by the amount of the disability (as it would have 
been rated) prior to the aggravation.  See Hensley v. Brown, 
5 Vet. App. 155, 161 (1993) (citing 38 C.F.R. § 4.22).  

The Board notes that certain coexisting disabilities, such as 
lumbar spine disabilities, do not lend themselves to distinct 
and separate disability ratings without violating the 
fundamental principle relating to pyramiding.  38 C.F.R. §§ 
4.14, 4.113 (2007).  When service connection is granted on a 
secondary basis, the secondary condition shall be considered 
a part of the original condition.  See 38 C.F.R. § 3.310 
(2007).  Thus, the veteran cannot have separate disability 
ratings for both HNP and lumbar fibromyositis if the 
manifestations overlap.  The RO must assign the veteran a 
disability rating based upon the prominent disability.        

Accordingly, the case is REMANDED for the following action:

The RO should re-adjudicate the veteran's 
claim of entitlement to an increased 
rating for lumbar fibromyositis, taking 
into consideration the manifestations of 
the HNP.  With regard to the HNP, the RO 
should determine the baseline disability, 
deduct that disability existing prior to 
the aggravation, and determine the overall 
disability to the lumbosacral spine due to 
the lumbar myositis and that portion of 
the HNP that is aggravated by the lumbar 
myositis.  If the benefit sought on appeal 
is not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review. By this remand, the Board intimates 
no opinion as to any final outcome warranted.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


